Citation Nr: 1045389	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in relevant part, granted service connection 
for PTSD and awarded a compensable evaluation of 30 percent, 
effective from July 25, 2006, for this disorder.  After receiving 
notice of that decision, the Veteran perfected a timely appeal of 
the grant of the 30 percent rating for his now service-connected 
PTSD.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

In a letter dated on August 11, 2008, the RO informed the Veteran 
that his appeal was certified to the Board.  At that time, the RO 
also notified the Veteran, in relevant part, of his opportunity 
to request (within 90 days of the date of that letter) a hearing 
before the Board.  

In a statement dated on August 15, 2008, and received by the RO 
on August 25, 2008, the Veteran requested a videoconference 
hearing at the Muskogee RO.  In additional correspondence dated 
on August 22, 2008, the Veteran's representative acknowledged the 
Veteran's request for a videoconference hearing.  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been provided with a hearing, and the 
record does not reflect that he has withdrawn his request.  
Indeed, in the November 2010 Appellant's Brief, the Veteran's 
representative requests that this case be remanded in order for 
the Veteran to be scheduled for a videoconference hearing 
pursuant to his request and in accordance with 38 C.F.R. § 20.703 
(2010).  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran his requested videoconference 
hearing.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in 
order to schedule the Veteran for a 
videoconference hearing with a Veterans Law 
Judge of the Board.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing.  After the hearing 
is conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


